Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 03/18/2020:
Claims 1-6 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “control circuit” in claims 1-2 and 5.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as being configured to select, execute process(es), switching between operational modes, notifying about switching 
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Nokura (Pub. No.: JP 2012068841A).
As per claim 1, Nokura discloses through the invention (see entire document), a vehicle driving assistance apparatus (see entire document, particularly fig. 6, Para [0001, 0018-0020] – teaching awakening device) comprising: 
a sleepiness detector configured to detect a sleepiness degree of a driver in a vehicle based on an eye opening degree and an eye opening time of an eye of the driver (see entire document, particularly fig. 6, Para [0034-0037, 0071-0074] – teaching time and degree of opening and closing of the eye(s)/pupil(s), duration of blink of driver); and 
a control circuit configured to select and execute a process corresponding to one of a plurality of levels of the detected sleepiness degree from among a plurality of processes to awaken the driver (see entire document, particularly fig. 1-6, Para [0031-0044] – teaching driver D that generates a vibration, a sound, or a combination of vibration and sound (and pseudo vibration and pseudo-sound) depending on level of wakefulness/sleeping state/drowsiness of a driver).

As per claim 4, Nokura further discloses through the invention (see entire document), the sleepiness degree detected in three levels or more levels based on image information, which is captured by a camera configured to photograph a motion of a facial expression of the driver or a motion of a body of the driver (see entire document, particularly fig. 6, Para [0028-0038, 0041, 0044, 0059, 0063, 0071, 0076] – teaching control device, in connection with other systems elements including camera/web camera, that determines 

As per claim 6, Nokura discloses through the invention (see entire document), a vehicle driving assistance apparatus (see entire document, particularly fig. 6, Para [0001, 0018-0020] – teaching awakening device) comprising:
a camera provided in a vehicle and configured to capture an image of a driver in the vehicle (see entire document, particularly fig. 6, Para [0029-0032, 0037, 0045, 0050, 0076] – teaching camera/web camera as a part of the awakening state detecting means); and 
one or more controllers connected with the camera via a communication link in the vehicle (see entire document, particularly fig. 6, Para [0028-0032, 0036-0037, 0041, 0076] – teaching control device, in connection with other systems elements including camera/web camera, that determines the degree (level) of the non-wakefulness (sleeping state) based on the image data related to the facial expression of the driver detected by the camera/web camera), 
the one or more controllers being configured to: 
calculate an eye opening degree and an eye opening time of an eye of the driver based on the image of the driver captured by the camera (see entire document, particularly fig. 6, Para [0034-0037, 0071-0074] – teaching time and degree of opening and closing of the eye(s)/pupil(s), duration of blink of driver); 
determine a determined level among a plurality of levels of a sleepiness degree of the driver based on the calculated eye opening degree and the calculated eye opening time of the eye of the driver (see entire document, particularly fig. 6, Para [0034-0044, 0071-0074] – teaching time and degree of opening and closing of the eye(s)/pupil(s), duration of blink of driver; determining level(s) of wakefulness/sleeping state/drowsiness of a driver); 
select a selected process among a plurality of processes to awaken the driver according to the determined level of the sleepiness degree; and execute the selected process according to the determined level of the sleepiness degree (see entire document, particularly fig. 1-6, Para [0031-0044] – teaching driver .

2.	Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Nokura in view of Saban (US Pat. No.: 8044782B2), further in view of Kubotani (Pub. No.: US 2014/0062704A1), further in view of Ueno (Pub. No.: US 2010/0079298A1), further in view of Aoki (Pub. No.: US 2020/0254211A1), further in view of Kim (Pub. No.: US 2016/0272217A1), further in view of Aryeh (US Pat. No.: 6445303B1) and further in view of Yoshinori (Pub. No.: US 2004/0201481A1).
As per claim 2, Nokura does not explicitly disclose through the invention, or is missing, 
in response to the sleepiness degree being in a low level, the control circuit configured to execute a process of displaying a warning message on a screen; 
in response to the sleepiness degree being in a medium level, the control circuit is configured to execute a process of stimulating five senses of the driver; and 
in response to the sleepiness degree being in a high level, the control circuit is configured to switch a driving mode to an evacuation mode, and execute a process of automatically stopping the vehicle.
However, Saban teaches through the invention (see entire document), particularly in claim 17, a method for protecting at least one child from hazards presented by a vehicle, the vehicle having equipment elements, the method being implemented by the equipment elements of the vehicle, the method, wherein: the category A comprises at least one equipment element selected alone and in combination from a group consisting of: a system for protecting the at least one child from a plurality of potential dangers associated with the vehicle,…  a driver drowsiness detection device,… an alert device(s), the alert device(s) providing attention-calling alert signal(s) selected alone and in combination from a group consisting of: visual alerts, audible alerts, alerts intended for the interior of the vehicle, alerts intended for the exterior of the vehicle, … , chimes, buzzes, vocally recorded messages, screen readable messages, screen displayed images, warning labels and messages, the audio device, tactile signals and vibration emitting signals. 
Kubotani, in turn, teaches through the invention (see entire document), particularly in fig. 2, Para [0051], at drowsiness level 4 or 5, output section 202 that uses a high-volume alarm sound, a large vibration of the seat or steering wheel, or the like as the notification information; simultaneously with this, safe driving support apparatus 200 that may actively prompt the driver to take a rest; also, for example, if emergency stop.
Ueno, in turn, teaches through the invention (see entire document), particularly in fig. 1-9, Para [0039, 0042, 0084, 0088, 0091], odor-generating alarm apparatus 1 that may be disposed inside a vehicle, and used for preventing drowsy driving; with the control in which, when the sensor 31 detects drowsy driving and drowsiness of the driver, the odor-generating alarm apparatus 1 that generates odor, the driver that can be woken up, and the driver that can be urged to drive the vehicle safely; information used by the sensor 31 to detect drowsiness in a driver that include an increase in the temperature of the driver; odorous spray selected in consideration of the purpose to give notice of an abnormal state and urge people to evacuate vehicle/site.
Aoki, in turn, teaches through the invention (see entire document), particularly in Para [0059], methods of suppressing sleepiness in the driver, … there are methods such as temporarily increasing seat belt tension, lower the temperature of the output of an air conditioning device, etc. 
Kim, in turn, teaches through the invention (see entire document), particularly in fig. 1, Para [0008, 0012, 0016, 0030], two-step drowsy driving prevention apparatus that includes a driving judging unit to judge a forward driving state of the vehicle; a photographing unit to photograph the driver's condition; a drowsiness judging unit to judge whether or not the driver is driving while drowsiness; a warning unit to generate a warning sound; and a controller to control the driving judging unit, the photographing unit, the drowsiness judging unit and the warning unit.
Aryeh, in turn, teaches through the invention (see entire document), particularly in fig. 1-3, c2, lines 1-12, an apparatus and method for producing a low current, electric shock to wake a sleeping driver to prevent the driver from causing an accident, wherein the electric shock is transmitted via the steering wheel held by the driver; alternatively, the device that can transmit the electronic shock via an element worn on the driver's body or secured to an article of clothing worn by the driver; the device programmable so that it can be set to shock the driver at a predetermined frequency and current for a predetermined period of time.
Yoshinori, in turn, teaches through the invention (see entire document), particularly in fig. 1, 7, 12, 16, Para [0017, 0022, 0024, 0107, 0139, 0147, 0150], vehicle tiredness alleviating system that makes the heating means (3, 37) heat the seat (8) by the heating control means (180, 185, 190, 195) when the 
The Examiner finds that the above in the Saban, Kubotani and Ueno references teach on process(es) of displaying a warning message on a screen, stimulating some senses of the driver, switching to evacuation mode (because of a severe odor in vehicle to awake driver, for example), and executing a process of automatically stopping vehicle in the instant application.
The Examiner further finds that the above in the Saban, Kubotani, Ueno, Aoki, Kim, Aryeh and Yoshinori references teaches on execution of a process(es) of stimulating all five senses of the driver specified and described in Para [0048-0050] of the specification at least as published.
Additionally, the Examiner further presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.”  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nokura by incorporating, applying and utilizing the above steps, technique and features as taught by Saban. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to detect driver drowsiness, to provide attention-calling alert signal(s) selected alone and in combination from a group consisting of screen readable messages, screen displayed images, warning labels and messages (see entire Saban document, particularly claim 17);
by incorporating, applying and utilizing the above steps, technique and features as taught by Kubotani. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent the driver of a vehicle from falling asleep at the wheel (see entire Kubotani document, particularly Para [0002]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Ueno. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate odor so the driver can be woken up, 
by incorporating, applying and utilizing the above steps, technique and features as taught by Aoki. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to temporarily lower the temperature of the output of an air conditioning device to  suppress sleepiness in the driver (see entire Aoki document, particularly Para [0059]);
by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to judge a forward driving state of a vehicle; to photograph a driver's condition; to judge whether or not the driver is driving while drowsiness; to generate a warning sound (see entire Kim document, particularly Para [0007-0008]);
by incorporating, applying and utilizing the above steps, technique and features as taught by Aryeh. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to produce a low current, electric shock to wake a sleeping driver to prevent the driver from causing an accident, wherein the electric shock is transmitted via the steering wheel held by the driver; alternatively to transmit the electronic shock via an element worn on the driver's body or secured to an article of clothing worn by the driver; to shock the driver at a predetermined frequency and current for a predetermined period of time (see entire Aryeh document, particularly c2, lines 1-12); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Yoshinori. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control heating by the heating means so that the temperature of the seat approaches a temperature close to human skin temperature when tiredness of the seated person is detected and raise the target temperature when tiredness of a higher extent is detected, to suitably heat the seat in accordance with the tiredness degree of the seated person (see entire Yoshinori document, particularly Para [0022]).

As per claim 5, Nokura does not explicitly disclose through the invention, or is missing, in response to switching the driving mode to the evacuation mode, the control circuit configured to notify a surrounding vehicle of switching to the evacuation mode.
However, Ueno teaches through the invention (see entire document), particularly in fig. 1-9, Para [0039, 0042, 0084, 0088, 0091], odor-generating alarm apparatus 1 that may be disposed inside a vehicle, and used for preventing drowsy driving; with the control in which, when the sensor 31 detects drowsy driving and drowsiness of the driver, the odor-generating alarm apparatus 1 that generates odor, the driver that can be woken up, and the driver that can be urged to drive the vehicle safely; information used by the sensor 31 to detect drowsiness in a driver that include an increase in the temperature of the driver; odorous spray selected in consideration of the purpose to give notice of an abnormal state and urge people to evacuate vehicle/site.
Saban, in turn, teaches through the invention (see entire document), particularly in fig. 1, c 6, lines 12-65, claim 17, internal and external lights, the horn; visual or audible signals intended for the interior and for the exterior of the vehicle 6; signals for the exterior of the vehicle that may include the horn, the exterior lights, the vehicle's burglar alarm siren, and signals received by remote communication systems; a method for protecting at least one child from hazards presented by a vehicle, the vehicle having equipment elements, the method being implemented by the equipment elements of the vehicle, the method, wherein: the category A comprises at least one equipment element selected alone and in combination from a group consisting of: a system for protecting the at least one child from a plurality of potential dangers associated with the vehicle,…  a driver drowsiness detection device,… an alert device(s), the alert device(s) providing attention-calling alert signal(s) selected alone and in combination from a group consisting of: visual alerts, audible alerts, alerts intended for the interior of the vehicle, alerts intended for the exterior of the vehicle, … , a horn, an immobilizer device, an internal light, an external light,… chimes, buzzes, vocally recorded messages, screen readable messages, screen displayed images, warning labels and messages, the audio device, tactile signals and vibration emitting signals.  
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nokura by incorporating, applying and utilizing the above steps, technique and features as taught by Ueno. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 
by incorporating, applying and utilizing the above steps, technique and features as taught by Saban. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to detect driver drowsiness, to provide attention-calling alert signal(s) selected alone and in combination from a group consisting of screen readable messages, screen displayed images, warning labels and messages (see entire Saban document, particularly claim 17).

3.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Nokura in view of Aoki (Pub. No.: US 2020/0254211A1), further in view of Kim (Pub. No.: US 2016/0272217A1), further in view of Aryeh (US Pat. No.: 6445303B1), further in view of Yoshinori (Pub. No.: US 2004/0201481A1), and further in view of Ueno (Pub. No.: US 2010/0079298A1).
As per claim 3, Nokura does not explicitly disclose through the invention, or is missing, a process of stimulating five senses of the driver that includes 
a control of lowering a skin temperature of the driver by increasing an airflow of an air conditioner, 
a control of outputting a warning sound or a warning speech, 
a control of applying a high voltage current to a hand of the driver, 
a control of increasing a skin temperature of the driver by strengthening a seat heater, or 
a control of stimulating a sense of smell by generating a pungent odor.
However, Aoki teaches through the invention (see entire document), particularly in Para [0059], methods of suppressing sleepiness in the driver, … there are methods such as temporarily increasing seat belt tension, lower the temperature of the output of an air conditioning device, etc. 
Kim, in turn, teaches through the invention (see entire document), particularly in fig. 1, Para [0008, 0012, 0016, 0030], two-step drowsy driving prevention apparatus that includes a driving judging unit to judge a forward driving state of the vehicle; a photographing unit to photograph the driver's condition; a drowsiness judging unit to judge whether or not the driver is driving while drowsiness; a warning unit to warning sound; and a controller to control the driving judging unit, the photographing unit, the drowsiness judging unit and the warning unit.
Aryeh, in turn, teaches through the invention (see entire document), particularly in fig. 1-3, c2, lines 1-12, an apparatus and method for producing a low current, electric shock to wake a sleeping driver to prevent the driver from causing an accident, wherein the electric shock is transmitted via the steering wheel held by the driver; alternatively, the device that can transmit the electronic shock via an element worn on the driver's body or secured to an article of clothing worn by the driver; the device programmable so that it can be set to shock the driver at a predetermined frequency and current for a predetermined period of time.
Yoshinori, in turn, teaches through the invention (see entire document), particularly in fig. 1, 7, 12, 16, Para [0017, 0022, 0024, 0107, 0139, 0147, 0150], vehicle tiredness alleviating system that makes the heating means (3, 37) heat the seat (8) by the heating control means (180, 185, 190, 195) when the tiredness judging means (165, 170) judges that the seated person (7) is tired; by doing this, it is possible to promote the flow of blood of the seated person and effectively reduce tiredness or suppress an increase of tiredness.
Ueno, in turn, teaches through the invention (see entire document), particularly in fig. 1-9, Para [0039, 0042, 0084, 0088, 0091], odor-generating alarm apparatus 1 that may be disposed inside a vehicle, and used for preventing drowsy driving; with the control in which, when the sensor 31 detects drowsy driving and drowsiness of the driver, the odor-generating alarm apparatus 1 that generates odor, the driver that can be woken up, and the driver that can be urged to drive the vehicle safely; information used by the sensor 31 to detect drowsiness in a driver that include an increase in the temperature of the driver; odorous spray selected in consideration of the purpose to give notice of an abnormal state and urge people to evacuate vehicle/site.
Additionally, the Examiner further presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.”  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Nokura by incorporating, applying and utilizing the above steps, technique and features as 
by incorporating, applying and utilizing the above steps, technique and features as taught by Kim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to judge a forward driving state of a vehicle; to photograph a driver's condition; to judge whether or not the driver is driving while drowsiness; to generate a warning sound (see entire Kim document, particularly Para [0007-0008]);
by incorporating, applying and utilizing the above steps, technique and features as taught by Aryeh. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to produce a low current, electric shock to wake a sleeping driver to prevent the driver from causing an accident, wherein the electric shock is transmitted via the steering wheel held by the driver; alternatively to transmit the electronic shock via an element worn on the driver's body or secured to an article of clothing worn by the driver; to shock the driver at a predetermined frequency and current for a predetermined period of time (see entire Aryeh document, particularly c2, lines 1-12); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yoshinori. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control heating by the heating means so that the temperature of the seat approaches a temperature close to human skin temperature when tiredness of the seated person is detected and raise the target temperature when tiredness of a higher extent is detected, to suitably heat the seat in accordance with the tiredness degree of the seated person (see entire Yoshinori document, particularly Para [0022]); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Ueno. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate odor so the driver can be woken up, and urge the driver to drive the vehicle safely; to have people immediately recognize the abnormal state, and to evacuate from an abnormal state (see entire Ueno document, particularly Para [0088, 0091]).

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662